

116 HR 5088 IH: Reinforcing American-Made Products Act of 2019
U.S. House of Representatives
2019-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5088IN THE HOUSE OF REPRESENTATIVESNovember 14, 2019Mr. Cook introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo make exclusive the authority of the Federal Government to regulate the labeling of products made
			 in the United States and introduced in interstate or foreign commerce, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Reinforcing American-Made Products Act of 2019. 2.Exclusivity of Federal authority to regulate labeling of products made in the United States and introduced in interstate or foreign commerceSection 320933 of the Violent Crime Control and Law Enforcement Act of 1994 (15 U.S.C. 45a) is amended—
 (1)in the first sentence, by striking To the extent and inserting the following:  (a)In generalTo the extent;
 (2)by adding at the end the following:  (b)Effect on State lawThe provisions of this section shall supersede any provisions of the law of any State relating to the extent to which a product is introduced, delivered for introduction, sold, advertised, or offered for sale in interstate or foreign commerce with a Made in the U.S.A. or Made in America label, or the equivalent thereof, in order to represent that such product was in whole or substantial part of domestic origin.; and
 (3)in the third sentence of subsection (a), as designated by paragraph (1), by striking Nothing in this section and inserting Except as provided in subsection (b), nothing in this section. 